Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-21469-Civ-WILLIAMS/TORRES


   GARVENS LACROIX,

               Plaintiff,

   v.

   LEJEUNE AUTO WHOLESALE, INC.,
   and OVERALL RECOVERY, INC.,

               Defendants.
   ______________________________________/

           ORDER ON DEFENDANT’S MOTION TO STAY DISCOVERY

         This matter is before the Court on Lejeune Auto Wholesale, Inc.’s (“Lejeune”

   or “Defendant”) motion to stay discovery pending final disposition of the motion to

   dismiss Garvens Lacroix’s (“Plaintiff”) amended complaint.    [D.E. 22].   Plaintiff

   responded to Defendant’s motion on September 2, 2020 [D.E. 26] to which

   Defendant replied on September 6, 2020. [D.E. 27]. Therefore, Defendant’s motion

   is now ripe for disposition. After careful consideration of the motion, response,

   reply, relevant authority, and for the reasons discussed below, Defendant’s motion

   to stay discovery is GRANTED pending final disposition of the motion to dismiss.




                                           1
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 2 of 11




                                  I.    BACKGROUND

         Plaintiff filed this action on April 6, 2020 against Lejeune and Overall

   Recovery, Inc. (“Overall Recovery”) pursuant to the Fair Debt Collection Practices

   Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the Florida Consumer Collection Practices

   Act, Fla. Stat. § 559.55 et seq., and the Uniform Commercial Code (“UCC”), Fla.

   Stat. § 679.1011 et seq. [D.E. 1]. Plaintiff alleges that, on August 23, 2019, he

   purchased from Lejeune a 2016 Dodge Charger on credit. In connection with this

   transaction, the parties entered into a retail sales contract where Plaintiff used the

   vehicle for his personal use and, in return, Lejeune obtained a security interest.

         On September 18, 2019, Plaintiff was sitting in his car when suddenly

   Overall Recovery arrived to repossess the vehicle. Overall Recovery crashed its tow

   truck into the Dodge Charger and lifted it into the air despite Plaintiff’s loud

   protests in opposition.       Overall Recovery and Plaintiff then argued for

   approximately one hour. During this time, Plaintiff called Lejeune in an attempt to

   pay the outstanding balance due on the vehicle. Although Lejeune agreed to accept

   payment, Overall Recovery advised that they would continue with the repossession

   because they were owed a collection fee. Two police officers then arrived on the

   scene and advised Overall Recovery that it needed to cease the repossession because

   Plaintiff remained in the vehicle. Plaintiff claims that the officers left the scene,

   but that Overall Recovery continued with the repossession in defiance of the

   officers’ instructions.   Subsequently, an Overall Recovery employee threated

   Plaintiff to turn over the keys to the vehicle so that the repossession could continue



                                             2
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 3 of 11




   and Plaintiff reluctantly did so out of fear for his well-being. Lejeune later sold the

   vehicle and, as a result, Plaintiff seeks damages, fees, costs, and interest.

                     II.    APPLICABLE PRINCIPLES AND LAW

         The Court “has broad discretion to stay proceedings as an incident to its

   power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); Landis

   v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is

   incidental to the power inherent in every court to control the disposition of the

   causes on its docket with economy of time and effort for itself, for counsel, and for

   litigants.”); Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002)

   (“At the outset, we stress the broad discretion district courts have in managing their

   cases.”); Johnson v. Bd. of Regents of Univ. of Georgia, 263 F.3d 1234, 1269 (11th

   Cir. 2001) (“[W]e accord district courts broad discretion over the management of

   pre-trial activities, including discovery and scheduling.”). Additionally, “[m]atters

   pertaining to discovery are committed to the sound discretion of the district court.”

   Patterson v. United States Postal Serv., 901 F.2d 927, 929 (11th Cir. 1990).

         To prevail on a motion to stay, Defendant must demonstrate reasonableness

   and good cause. “While overall stays of discovery may be rarely granted, courts

   have held good cause to stay discovery exists wherein ‘resolution of a preliminary

   motion may dispose of the entire action.”’ Nankivil v. Lockheed Martin Corp., 216

   F.R.D. 689, 692 (M.D. Fla.), aff’d, 87 F. App’x 713 (11th Cir. 2003) (emphasis added)

   (quoting Association Fe Y Allegria v. Republic of Ecuador, 1999 WL 147716

   (S.D.N.Y. Mar. 16, 1999)); see also Patterson, 901 F.2d at 927 (holding district court



                                              3
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 4 of 11




   did not abuse its discretion by staying discovery where pending dispositive motions

   gave court enough information to ascertain further discovery not likely to produce a

   genuine issue of material fact); Feldman v. Flood, 176 F.R.D. 651 (M.D. Fla. 1997)

   (holding stay of discovery not appropriate unless pending dispositive motion would

   dispose of entire action); Spencer Trask Software and Information Services, LLC v.

   Rpost International Limited, 206 F.R.D. 367 (S.D.N.Y. 2002) (holding good cause for

   discovery stay exists where dispositive motion has been filed and stay is for short

   time period that does not prejudice opposing party); Simpson v. Specialty Retail

   Concepts, Inc., 121 F.R.D. 261 (M.D.N.C. 1988) (setting up balancing test for stays

   of discovery).

         In the absence of a dispositive motion, courts have also granted motions to

   stay in the consideration of the following four factors: “(1) whether the litigation is

   at an early stage; (2) whether a stay will unduly prejudice or tactically disadvantage

   the non-moving party; (3) whether a stay will simplify the issues in question and

   streamline the trial; and (4) whether a stay will reduce the burden of litigation on

   the parties and on the court.” Grice Eng’g, Inc. v. JG Innovations, Inc., 691 F. Supp.

   2d 915, 920 (W.D. Wis. 2010) (citing Tap Pharmaceautical Products, Inc. v. Atrix

   Laboratories, Inc., 2004 WL 422697, at *1 (N.D. Ill. Mar. 3, 2004); Baxter

   International, Inc. v. Fresenius Medical Care Holdings, Inc., 2008 WL 4395854, at

   *3 (N.D. Ill. Sept. 25, 2008)). One additional circumstance that has occasionally

   satisfied the aforementioned factors is the possibility of avoiding unnecessary

   expenses while the parties engage in mediation or settlement discussions that



                                             4
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 5 of 11




   might conserve the parties’ resources and promote judicial economy.         See, e.g.,

   ArrivalStar, S.A. v. Blue Sky Network, LLC, 2012 WL 588806, at *2 (N.D. Cal. Feb.

   22, 2012) (“The Court concludes that Blue Sky has shown good cause to justify a

   stay of discovery pending mediation.        The Court finds that staying discovery

   pending mediation will conserve the resources of the parties and will not impose an

   inequity on any party.”); see also Advanced Bodycare Sols., LLC v. Thione Int’l, Inc.,

   524 F.3d 1235, 1241 (11th Cir. 2008) (“[D]istrict courts have inherent, discretionary

   authority to issue stays in many circumstances and granting a stay to permit

   mediation (or to require it) will often be appropriate.”).

         “In evaluating whether the moving party has met its burden, a court ‘must

   balance the harm produced by a delay in discovery against the possibility that the

   [dispositive] motion will be granted and entirely eliminate the need for such

   discovery.’” Bocciolone v. Solowsky, 2008 WL 2906719, at *2 (S.D. Fla. July 24,

   2008) (emphasis added) (quoting McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla.

   2006)).   Thus, courts generally take a “preliminary peek at the merits of [the]

   dispositive motion to see if it appears to be clearly meritorious and truly case

   dispositive.” Feldman, 176 F.R.D. at 652-53.

                                     III.   ANALYSIS

         Lejeune seeks a stay of discovery pending final disposition of the pending

   motion to dismiss because, when the parties entered into a sales contract, it

   contained an express provision that allowed either party to resolve any dispute with

   binding arbitration. Lejeune has chosen to proceed with arbitration and claims that



                                               5
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 6 of 11




   any further litigation in this forum will be a waste of both time and resources

   because this case does not belong in federal court. Lejeune also claims that the

   pending motion to dismiss will resolve the entire action because, in addition to

   binding arbitration, Plaintiff has failed to comply with other perquisites prior to

   filing this action.   And even worse, Lejeune contends that Plaintiff’s amended

   complaint fails to state a claim. Because this case will soon be compelled to binding

   arbitration, Lejeune concludes that discovery should be stayed pending final

   disposition of the pending motion to dismiss.

         In determining whether a discovery stay should be imposed, there is a “clear

   congressional purpose that the arbitration procedure” should “be speedy and not

   subject to delay and obstruction in the courts,” and that when considering a motion

   to stay pursuant to the FAA, “a federal court may consider only issues relating to

   the making and performance of the agreement to arbitrate.” Prima Paint Corp. v.

   Flood & Conklin Mfg. Co., 388 U.S. 395, 404 (1967). If this case is arbitrable, that

   means the “responsibility for discovery lies with the arbitrators,” not a federal

   court. See CIGNA HealthCare of St. Louis, Inc. v. Kaiser, 294 F.3d 849, 855 (7th

   Cir. 2002) (internal citations omitted); see also 9 U.S.C. § 7.   “Based upon these

   principles, courts have routinely stayed discovery into the underlying merits of the

   case when a motion to compel arbitration has been filed in good faith.” Morat v.

   Cingular Wireless LLC, 2008 WL 11336388, at *2 (M.D. Fla. Feb. 14, 2008) (citing

   Merrill Lynch, Pierce, Fenner & Smith Inc. v. Coors, 357 F. Supp. 2d 1277, 1280 (D.

   Colo. 2004) (finding that the defendant's motion to dismiss [and compel arbitration]



                                             6
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 7 of 11




   was not filed for any improper purpose and temporarily staying discovery pending

   the resolution of the motion to dismiss); In re Managed Care Litig., 2001 WL

   6634391, at * 3 (S.D. Fla. June 12, 2001) (recognizing the complexity of the issues

   involved in the litigation and staying discovery for a limited period of time for the

   court to rule on the motions to dismiss and to compel arbitration); Coneff v. AT&T

   Corp., 2007 WL 738612, at * 2 (W.D. Wash. 2007) (granting a protective order

   requesting a stay of merits discovery pending the resolution of a motion to compel

   arbitration, but declining to grant protective order with regard to discovery relevant

   to the issue of arbitrability)).1

          Plaintiff takes issue with the motion to stay because Lejeune failed to provide

   any sufficient reasons to delay the litigation of this action. But, Plaintiff’s response

   ignores Lejeune’s motion where it discusses the underlying arbitration clause in the

   sales contract that Plaintiff attached to his own amended complaint. [D.E. 6-1].

   The contract provides, in relevant part, that either party can enforce any dispute

   that arises from the transaction of the Dodge Charger, including disputes involving

   third parties that are not signatories to the contract:

          By signing below, you agree that, pursuant to the Arbitration
          Provision on page 6 of this contract, you or we may elect to resolve any
          dispute by neutral, binding arbitration and not by court action.
          ...
          Either you or we may choose to have any dispute between us decided
          by arbitration and not in court or by jury trial.
          ...


   1      Although Lejeune’s motion is styled as a motion to dismiss, this is a
   distinction without a difference because the result remains the same. That is, if the
   Court grants Lejeune’s motion to dismiss, the parties will be required to litigate this
   case in binding arbitration.
                                              7
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 8 of 11




          Any claim or dispute, whether in contract, tort, statute or otherwise
          (including the interpretation and scope of this Arbitration Provision,
          and the arbitrability of the claim or dispute), between you and us or
          our employees, agents, successors, or assigns, which arises out of or
          relates to your credit application, purchase or condition of this vehicle,
          this contract or any resulting transaction or relationship (including
          any such relationship with third parties who do not sign this contract)
          shall, at your or our election be resolved by neutral, binding arbitration
          and not by a court action.

   Id. at 2, 6.

          Based on the language of the contract and Plaintiff’s failure to explain how

   this action belongs in federal court, the appropriate action is to temporarily stay

   discovery pending final disposition of the motion to dismiss. See Morat, 2008 WL

   11336388, at *2 (“The Court finds that Defendant’s Motion to Compel was filed in

   good faith, and as a result, discovery into the underlying merits of the FACTA claim

   and the Rule 26(f) conference shall be temporarily stayed pending the resolution of

   the Motion to Compel Arbitration.”). If the motion to dismiss is granted, both the

   parties and the Court would have benefitted in the conservation of valuable

   resources.2

          This is not to say that Plaintiff failed to raise any arguments in opposition to

   Lejeune’s motion to dismiss.          It only means that the arguments (i.e.

   unconscionability) presented are unpersuasive because Plaintiff never alleges to be

   illiterate nor does he dispute that he signed the contract. Plaintiff also never



   2      The parties should not take this preliminary peek as an indication of how the
   District Court will rule upon the pending motion to dismiss. Obviously, the District
   Judge will consider all of the arguments presented and go much further than the
   analysis provided here. A preliminary peek simply provides a cursory review to
   determine if the motion to dismiss has merit to stay discovery.
                                              8
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 9 of 11




   explains how the contract is void if, under Florida law, one is generally bound by

   the signing of a contact:

          It has long been held in Florida that one is bound by his contract.
          Unless one can show facts and circumstances to demonstrate that he
          was prevented from reading the contract, or that he was induced by
          statements of the other party to refrain from reading the contract, it is
          binding. No party to a written contract in this state can defend
          against its enforcement on the sole ground that he signed it without
          reading it.

   Allied Van Lines, Inc. v. Bratton, 351 So. 2d 344, 347–48 (Fla. 1977) (citing All

   Florida Surety Company v. Coker, 88 So. 2d 508 (Fla. 1956)). “Put simply, Florida

   law assumes that a party to a contract knows the terms of the contract but does not

   require that a party read it.” Jacobs v. Chadbourne, 733 F. App’x 483, 485 (11th

   Cir. 2018) (citing Stonebraker v. Reliance Life Ins. Co. of Pittsburgh, 123 Fla. 244,

   166 So. 583, 584 (1936) (“The insured was a party to the contract. The evidence

   shows that the contract was in his possession during the whole time from the date

   of delivery until insured died . . . [U]nder this state of facts the insured was bound

   by the terms expressed in the contract and is charged with knowledge of the

   provisions of the contract.”)).

          With that being said, after a thorough review of the amended complaint,

   there are no allegations that present an exception to this general rule. Plaintiff

   does not even allege, for example, that Lejeune prevented him from reading the

   contract or that Lejeune induced him. Plaintiff is instead attempting to amend his

   complaint in response to a motion to dismiss – a tactic courts have repeatedly

   refused to allow. See, e.g., Brahim v. Holder, 2014 WL 2918598, at *4 (S.D. Fla.

   June 26, 2014) (“It is axiomatic that a plaintiff may not amend his Complaint in a
                                             9
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 10 of 11




   response to a motion to dismiss.”) (citing Long v. Satz, 181 F.3d 1275, 1278–79 (11th

   Cir. 1999)); see also Bruhl v. PriceWaterhouseCoopers Int’l, 2007 WL 997362, at *4

   (S.D. Fla. Mar.27, 2007) (noting that a plaintiff may not supplant allegations made

   in their complaint with new allegations raised in a response to a motion to dismiss);

   accord Walker v. City of Orlando, 2007 WL 1839431, at *5 (M.D. Fla. Jun. 26, 2007)

   (limiting consideration to the allegations contained in the complaint, even when

   new allegations were raised in response to a Motion to Dismiss).

         But, even if we assume that Plaintiff had presented the necessary allegations

   in his amended complaint, a more serious problem arises because the contract

   requires arbitrators to determine whether the contract is enforceable. And that can,

   of course, include arguments premised on unconscionability. This means that, even

   if Plaintiff amends his complaint and includes the required allegations to support

   his arguments, he has failed to explain how this Court can determine whether his

   claims are arbitrable if the sales contract also reserves that question for binding

   arbitration. [D.E. 6-1 at 6 (“Any claim or dispute, whether in contract, tort, statute

   or otherwise (including the interpretation and scope of this Arbitration Provision,

   and the arbitrability of the claim or dispute) . . . shall, at your or our election be

   resolved by neutral, binding arbitration and not by a court action.”)]. For these

   reasons, Lejeune’s motion to stay discovery is GRANTED pending final disposition

   of the motion to dismiss.




                                            10
Case 1:20-cv-21469-KMW Document 29 Entered on FLSD Docket 10/14/2020 Page 11 of 11




                                IV.   CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   Lejeune’s motion to stay discovery [D.E. 22] is GRANTED pending final disposition

   of the motion to dismiss.

         DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of

   October, 2020.


                                               /s/ Edwin G. Torres
                                               EDWIN G. TORRES
                                               United States Magistrate Judge




                                          11
